IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-11-00218-CV

                                  IN RE DEBBIE ECHOLS


                                     Original Proceeding



                            MEMORANDUM OPINION


       Relator’s1 petition for writ of mandamus is denied.                   Relator’s motion for

emergency stay is dismissed as moot.



                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed June 16, 2011
[OT06]


1
 The petition appears to be filed on behalf of both Debbie Echols and Rhonda Echols, pro-se. Because
only Debbie Echols signed the petition pro-se, this Court could only rule on any requested relief as to
Debbie Echols.